DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-5) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “Abstract of Oviedo states from line 5 that “[w]e propose a machine-learning-enabled approach to predict crystallographic dimensionality and space group from a limited number of experimental thin-film XRD patterns. We overcome the sparse-data problem intrinsic to novel materials development by coupling a supervised machine-learning approach with a physics-based data augmentation strategy.”  As described in the abstract, Oviedo aims to provide a machine learning method for easily classifying space groups that classify crystal structures of specific materials and data related to crystallographic dimensions required for XRD analysis of novel materials. Accordingly, Oviedo is not directly related to a method for estimating which compounds are mixed in a mixture in which various compounds are mixed and in what proportions the compounds are present in the mixture.  On the contrary, an object of the present invention is to provide a method of analyzing whether a specific compound is present and in what ratio it is present in a mixture in which several compounds are mixed.  Therefore, although both Oviedo and the present invention relate to the XRD analysis method, since they seek completely different results, it is respectfully submitted that Oviedo does not show the sufficient motivation for deriving the present invention.  However, since Oviedo is not for analyzing which compounds are mixed in a mixture at what ratio, training data is merely obtained by scaling a specific XRD peak, eliminating the peak, and shifting the spectrum. By contrast, in the claimed method as recited in amended claim 1, as shown in annotated Fig. 6 below, training data is prepared by mixing two or more XRDs at a predetermined mixing ratio to identify a specific compound in a mixture in which two or more compounds are mixed and to estimate at what ratio the compound is mixed in the mixture. However, Oviedo fails to disclose combining the two or more XRDs according to the predetermined mixing data. Oviedo’s method is merely using a single XRD for the analysis of a specific material. Oviedo’s Claimed method — method preparing training data by combining two or more XRDs according to the predetermined mixing ratio Fig. 6 of the present application (annotated) lil. The results obtained from the Oviedo are different from those of the claimed method. Oviedo, at pages 6-8 (“3. Result and Discussion’), discloses that “[e]ach one of the training/testing cases mentioned in Section II.E are tested for crystal dimensionality and space- 7 group prediction accuracy.” That is, Oviedo is to predict the dimensions and space groups of the crystal structure of a novel material from XRD analysis data.  In contrast, the claimed method does not predict the crystal dimensionality and space-group of anovel material from XRD analysis data of this material, but estimates what specific compound is included at what specific ratio in a mixture of two or more compounds. 
In light of the foregoing, Applicant respectfully submits that the cited reference fails to make anticipated or unpatentable the claimed invention, as it fails to at least the particular features, “(d) selecting binary or higher-order compounds from among the plurality of compounds to mix the selected compounds at a predetermined mixing ratio, and generating training data comprising resultant data obtained by combining and processing the image or spectrum-type analysis data according to the predetermined mixing ratio,’ in combination with “(f) identifying and/or analyzing image or spectrum-type analysis data obtained from an actual material, using a model obtained through the machine learning, wherein the step (f) includes identifying phases of a mixture comprising two or more compounds and analyzing a phase fraction of each phase of the mixture,” as recited in amended claim 1”. (See applicant’s remarks dated 5/23/22.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        June 8, 2022